Citation Nr: 1501863	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision entered in June 2012 by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

Additional documentary evidence was received by the PMC and Board in October 2013 from the Veteran consisting of a copy of an online schedule for the Veteran's daughter for courses pursued during the Fall 2013 term, which is cumulative of previously submitted evidence considered by the PMC as to the daughter's enrollment in course at a community college and which is non-determinative of the outcome of the issue on appeal.  As such, further action by the Board prior to its consideration of the merits of this appeal is unnecessary.  



FINDING OF FACT

1.  The Veteran's countable income for all periods pertinent to his claim exceeds the maximum annual pension rates (MAPRs) for each applicable period.

2.  Despite repeated requests by VA to submit identifying and other data relating to the Veteran's children and their school attendance, the Veteran has failed to present such data for consideration by VA.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.271, 3.272, 3.273, 3.274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file and, specifically, that contained in both his actual and virtual claims folders.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to him).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

Pertinent legal authority imposes duties upon VA to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements were met in this case by way of a statement of the case of September 2012 and a letter from the PMC to the Veteran in February 2013.  The foregoing advised him of the information and evidence necessary to substantiate his claim, including his and VA's respective obligations in obtaining specified types of evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided subsequent to the initial adjudication in June 2012, in violation of Pelegrini, but any defect in the timing of that notice was cured by readjudication of the claim at issue through supplemental statements of the case entered in May and June 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), in that the PMC repeatedly has requested that the Veteran submit adequate documentation to substantiate his claim, and while he has submitted some of that evidence, to include a birth certificate for his daughter, he has failed to submit a birth certificate or social security number for his son; complete income data for each of his children; and VA Forms 21-674, Request for Approval of School Attendance, for each child.  The Veteran indicates that the school attendance forms were provided to the mother of his children to be filled out by her, but such were not returned to him.  Moreover, it is his assertion that his service, alone, warrants entitlement to VA pension and that VA should contact the Social Security Administration (SSA) and/or his children's community college in order to obtain any needed information.  While VA acknowledges its responsibilities to assist the Veteran, there are certain obligations that the Veteran also has, one of which is to submit the forms and data needed to determine his entitlement to the benefit sought.  This he has not done.  Thus, despite the VA's best efforts to fully develop all pertinent information, the Veteran has not cooperated and fulfilled his obligations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

On that basis, further development action relative to the disabilities in question is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has not otherwise made VA aware of any additional evidence that needs to be obtained in order to decide fairly this appeal and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The lack of cooperation on the part of the Veteran has effectively thwarted VA in determining his entitlement to VA nonservice-connected disability pension and, in light thereof, no further assistance by VA in needed, prior to consideration of the merits of the claim under appeal based on the evidence of record.  Here, as will be explained, the Veteran's annual countable income exceeds the MAPR for each period in question, which precludes his entitlement to the requested benefit under the law.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his willful misconduct.  

Entitlement to improved pension exists if, among other things, a Veteran's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of a veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Income received from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The following are excluded from countable income for the purpose of determining entitlement to pension:  Welfare; maintenance; VA pension benefits and payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other items not applicable to the case at hand.  38 C.F.R. § 3.272.  

The Veteran filed a claim for entitlement to VA nonservice-connected pension in December 2011 and information obtained from the SSA was that he was receiving during 2012 monthly benefit amounts of $790.90 in SSA old age and survivor benefits and $783 in other pension, totaling $18,886 in yearly income.  From that gross income amount, the annual Medicare B premium of $1314, as a medical expense to be deducted from gross income per 38 C.F.R. § 3.272, is reduced by the extent to which it exceeds five percent of the yearly MAPR, or $612, leaving a net medical expense deduction of $702.  Thus, the Veteran's annual countable income for 2012 was $18,184.  Notice, too, is taken that the Veteran has not furnished any other income data for himself.  

Effective on December 1, 2011, the MAPR for a single Veteran with no dependents was $12,256 and effective on December 1, 2012, the MAPR for a single Veteran with no dependents was increased to $12,465, with no change in the MAPR being effectuated for 2013.  See VA Adjudication Procedure Manual, M21-1, Part I, Appendix B.  For 2014, the applicable MAPR was raised to $12,652.00.

Consequently, the Board finds that the Veteran's annual income clearly exceeded the income limit established by the MAPR for the annualization period beginning in late 2011, and beyond.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of VA nonservice-connected pension.  He should understand that, should his income decrease, or if the amount that he pays out in the form of unreimbursed medical expenses increases, he may reapply for nonservice-connected benefits.  Also, should he decide to provide sufficient data as to his dependent children and their school attendance, as had previously been sought by the PMC, then that information will also be considered in determining whether his income is such as to render him entitled to VA pension.  

Although recognizing the Veteran's honorable wartime service, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the law passed by Congress specifically prohibits the payment of VA pension benefits when the Veteran's income exceeds certain levels and such requirement in in addition to wartime service.  Whereas here the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Veteran's income exceeds the legal limits, he is not legally entitled to payment of VA pension benefits, regardless of his honorable, wartime service.  Thus, the veteran's claim must be denied, without resort to consideration of whether reasonable doubt is present.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Entitlement to VA nonservice-connected disability pension is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


